 



Exhibit 10.4
SECURED CONVERTIBLE PROMISSORY NOTE
      

$530,000   March 24, 2005

     FOR VALUE RECEIVED, the undersigned, Sutura, Inc., a Delaware corporation
(the “Maker”), hereby promises to pay to the order of Whitebox Hedged High Yield
Partners, L.P., a British Virgin Islands limited partnership, or its assigns
(the “Payee”), at such place as the Payee may designate in writing, the
principal sum of Five Hundred Thirty Thousand Dollars ($530,000) under the terms
set forth herein. This Note is one of a series of three Notes being issued by
Maker on the date hereof.
1. Interest. The unpaid principal balance hereof from time to time outstanding
shall bear interest from the date hereof at the rate of eight percent (8%) per
annum.
2. Payment. Subject to earlier mandatory prepayment under Section 5 below or any
default hereunder, the principal and interest hereof is payable as follows:
     (a) Interest only is payable in cash quarterly in arrears on the last day
of each of June, September and December 2005 and each of March, June, and
September 2006; and
     (b) On September 18, 2006, the entire outstanding principal balance of this
Note will be due in a single lump sum together with all then accrued, but unpaid
interest (including any then accrued, but unpaid Contingent Additional Interest,
as defined below).
     (c) In the event that, after the date hereof, Maker consummates its
proposed merger (the “Merger”) into Technology Visions Group, Inc., a Delaware
corporation (“TVG”), pursuant to an Agreement and Plan of Merger dated
November 22, 2004 (the “Merger Agreement”) and thereafter fails
          (i) by the 150th day after the effective date of the Merger to file a
registration statement (the “Payee Registration Statement”) under the Securities
Act of 1933, as amended (the “Securities Act”) pursuant to Section 2.1 of an
Amended Registration Rights Agreement of this date among Maker, Payee and others
(the “Amended Registration Rights Agreement”), and/or
          (ii) within seven (7) months after the effective date of the Merger to
obtain effectiveness under the Securities Act and applicable state securities
laws of the Payee Registration Statement,
then for each full month (prorated for partial months) that either or both of
these failures continue (as aggregated together, the “Failure Term”), Maker
shall pay in arrears in cash, with each next otherwise scheduled payment under
Sections 2(a) or (b) above (or if the last scheduled payment under Section 2(b)
has been made, then on the same day of each succeeding month),

 



--------------------------------------------------------------------------------



 



additional interest (the “Contingent Additional Interest”) at a rate equal to
0.75% per month of the Failure Term thereafter, of the original principal
balance of this Note.
     (d) Except as provided by Section 5 below, the Maker will have no right of
early prepayment of this Note.
3. Conversion.
     (a) At any time while any portion of the principal or interest of this Note
is outstanding, the Payee may give the Maker written notice (the “Payee Notice”)
of its intention to convert all or any portion of the outstanding principal
and/or accrued but unpaid interest on this Note into shares of the Maker’s
Common Stock based on a conversion rate as described below (the “Conversion
Rate”). Upon receipt of the Payee Notice, the Maker shall immediately cause
certificates dated the Payee Notice date and representing these shares to be
delivered to Payee within 20 days of, and payment shall be deemed to have been
made on, the date of the Payee Notice.
     (b) Prior to the earlier of (i) the effective date of the proposed Merger
of the Maker into TVG pursuant to the Merger Agreement (at which time this Note
and the rights and obligations of Maker hereunder shall be assigned to and
assumed by TVG and thereafter the term “Maker” shall mean and refer to TVG) or
(ii) the date that Maker or its controlling stockholders enter into any
definitive agreement (other than the Merger Agreement) relating to the sale,
license or other disposition of all or substantially all of the Maker’s assets,
the sale or exchange of a majority of the voting stock of Maker or the merger or
consolidation of Maker into or with any other entity (a “Sale Transaction,” with
the date of the definitive agreement for the Sale Transaction being the “Sale
Agreement Date”), the Conversion Rate shall be computed as follows:
CR = $150,000,000 / N, where
“CR” is the Conversion Rate and
“N” is the number of shares of Common Stock of Maker outstanding on the date of
the Payee Notice, assuming the exercise or conversion of all then outstanding
options, warrants or other rights to acquire shares of Maker’s Common Stock or
securities convertible or exchangeable for Common Stock (or convertible or
exchangeable for securities themselves convertible or exchangeable for Common
Stock), but without assuming (i) the conversion of this Note or any other Notes
that are part of this Series (together, the “Series Notes”) or (ii) the exercise
of warrants to purchase Common Stock of Maker being issued contemporaneously
herewith to the Payee and to the other holders of Notes in this Series
(together, the “Series Warrants”).
     (c) The Conversion Rate from and after the effective date of the Merger
shall be computed as follows:

-2-



--------------------------------------------------------------------------------



 



CR = the greater of:
          (i) $150,000,000 / “New N” (as defined below) or

          (ii) the average closing bid price (rounded to the nearest $0.01 per
share) for TVG Common Stock (“Maker’s New Common Stock”) on a national stock
exchange, on the Nasdaq system or on the OTC Bulletin Board (as applicable) for
the 20 trading days preceding the Payee Notice (the “Testing Period”), all as
reported by bigcharts.com (or if this service is discontinued, such other
reporting service acceptable to Payee). If during the Testing Period, TVG
effects a stock split or dividend, reverse split or combination or other
recapitalization or reorganization of or relating to its outstanding Common
Stock (a “TVG Reorganization Transaction”), then in computing the average
closing bid price for TVG Common Stock, a proportional adjustment shall be made
to the reported closing bid prices for those trading days during the Testing
Period prior to the effective date of the TVG Reorganization Transaction.
“New N” is the number of shares of Maker’s New Common Stock outstanding as of
the close of business on trading day immediately preceding the Payee Notice,
assuming the exercise of all then outstanding options, warrants or other rights
to acquire shares of Maker’s New Common Stock or securities convertible or
exchangeable for Maker’s New Common Stock (or convertible or exchangeable for
securities themselves convertible or exchangeable for Maker’s New Common Stock),
but without assuming (i) the conversion of the Series Notes or (ii) the exercise
of the Series Warrants.
     (d) If Maker or its controlling stockholders enter into a definitive
agreement relating to a Sale Transaction (whether prior to or after consummating
the Merger), then from and after the Sale Agreement Date, the Conversion Rate
shall be the lesser of the rate computed pursuant to the above provisions or the
per-share price as computed pursuant to the terms of the definitive agreement;
provided, however, that if the Sale Transaction is ultimately not consummated
(whether upon termination or abandonment of the definitive agreement or
otherwise), then from and after the date that Maker gives Payee notice thereof,
the provisions of this subsection (e) shall become inapplicable (unless and
until Maker or its controlling stockholders enter into a different definitive
agreement relating to a Sale Transaction, whereupon, each time, this subsection
shall again become applicable).
     (e) The Conversion Rate (and, as applicable, the factors above used to
compute it) shall be adjusted proportionally for any subsequent stock dividend
or split, stock combination or other similar recapitalization, reclassification
or reorganization of or affecting Maker’s Common Stock or Maker’s New Common
Stock (including any such event occurring on or after the date hereof and prior
to consummation of the Merger. In case of any consolidation or merger to which
the Maker is a party (including the Merger) other than a merger or consolidation
in which the Maker is the continuing corporation, or in case of any sale or
conveyance to another corporation of the property of the Maker as an entirety or
substantially as an entirety, or in the case of any statutory exchange of
securities with another corporation (including any exchange

-3-



--------------------------------------------------------------------------------



 



effected in connection with a merger of a third corporation into the Maker),
then instead of receiving shares of Maker’s Common Stock, Payee shall have the
right thereafter to receive the kind and amount of shares of stock and other
securities and property which the Payee would have owned or have been entitled
to receive immediately after such consolidation, merger, statutory exchange,
sale or conveyance had the same portion of this Note been paid or converted
immediately prior to the effective date of such consolidation, merger, statutory
exchange, sale or conveyance and, in any such case, if necessary, appropriate
adjustment shall be made in the application of the provisions set forth in this
Section with respect to the rights and interests thereafter of the Payee, to the
end that the provisions set forth in this Section shall thereafter
correspondingly be made applicable, as nearly as may reasonably be, in relation
to any shares of stock and other securities and property thereafter deliverable
in connection with this Note. The provisions of this subsection shall similarly
apply to successive consolidations, mergers, statutory exchanges, sales or
conveyances.
4. Security. The full and timely payment of this Note, together with the Maker’s
obligations under a Purchase Agreement of this date among Maker, Payee and
others (the “Purchase Agreement”) shall be secured by an Amended Security
Agreement (including the Amended Patent and Trademark Security Agreement
attached thereto) of this date (all together, the “Amended Security Agreement”)
covering all of Maker’s assets. The security interest granted under the Amended
Security Agreement shall be a first priority security interest subordinate to no
other secured rights, but shared with the other holders of the Series Notes and
the holders of a series of notes (the “September 2004 Series Notes”) sold
pursuant to a Purchase Agreement dated September 17, 2004 (the “September 2004
Purchase Agreement”).
5. Mandatory Prepayments. If Maker or its controlling stockholders enter into a
definitive agreement relating to a Sale Transaction, the Maker shall give Payee
at least fifteen days prior written notice of the proposed date for consummation
of the Sale Transaction. The Maker’s notice shall include a description of the
proposed price, terms and conditions of the Sale Transaction. Despite any other
provisions hereof, the entire principal balance of this Note, and all accrued
but unpaid interest (including any Contingent Additional Interest), shall be due
and payable immediately prior to (and as a condition of) the closing on the Sale
Transaction. However, within fifteen days after receipt of Maker’s notice, Payee
may give written notice to Maker that Payee elects to convert all or any portion
of the outstanding principal and/or accrued but unpaid interest on this Note
into shares of the Maker’s Common Stock (in which case, the Payee’s notice will
constitute a Payee Notice under Section 3 above and the portion of this Note not
so converted will be retired in cash as otherwise provided in this Section).
     The Maker shall not consummate any Sale Transaction, the price, terms and
conditions of which materially deviate from those described in Maker’s notice to
the Payee, without first giving the Payee a new notice specifying such changes.
Such new notice will commence a new 15-day period during which time Payee may
give its notice to Maker as provided above. Nothing in this Section will
restrict the Maker’s ability to effect a Sale Transaction if Maker complies with
the foregoing provisions hereof.

-4-



--------------------------------------------------------------------------------



 



6. Default. The occurrence of any one or more of the following events shall
constitute an event of default, upon which Payee may declare the entire
principal amount of this Note, together with all accrued but unpaid interest
(including any Contingent Additional Interest), to be immediately due and
payable:
     (a) The Maker shall fail to make any required payment of principal or
interest (including Contingent Additional Interest) when due, and such failure
shall continue through five days after Payee gives written notice of such
failure to Maker.
     (b) The Maker shall be in material default of any term or provision of the
Purchase Agreement, the Amended Security Agreement, the Amended Registration
Rights Agreement or the Warrant being issued on the date hereof by Maker to
Payee (the “Warrant”), and such failure shall continue through five days after
Payee gives written notice of such default to Maker. Despite the foregoing, a
failure by Maker to timely file the Payee Registration Statement and obtain its
effectiveness under the Securities Act will not, without Maker’s subsequent
failure to timely pay Contingent Additional Interest, constitute an event of
default under this subsection (b).
     (c) The Maker fails to give Payee the notice(s) required by, or consummates
a Sale Transaction in violation of, Section 5 above.
     (d) The Maker shall become insolvent or any bankruptcy, reorganization,
debt arrangement or other proceeding under any bankruptcy or insolvency law
shall be instituted by or against the Maker.
     (e) Any representation or warranty of the Maker contained in the Purchase
Agreement, the Security Agreement, the Registration Rights Agreement or the
Warrant shall be untrue in any material respect, or Maker shall fail to
materially comply with any covenants or agreements of Maker contained in any of
the foregoing.
     (f) The Maker incurs an event of default under the terms of any of the
other Series Notes, any of the September 2004 Series Notes, or any note issued
after the date hereof by the Maker pursuant to the Purchase Agreement.
     Without limiting the above, the Maker acknowledges that payments on the
various scheduled due dates in Sections 2, and prepayment as required by
Section 5, are of essence and that any failure to timely pay any installment of
principal or interest (within any permitted grace period above), including
Contingent Additional Interest, permits Payee to declare this Note immediately
due in cash in its entirety without any prior notice of any kind to Maker,
except for the specific notices provided above.
7. Applicable Law. THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THE NOTE
SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF.

-5-



--------------------------------------------------------------------------------



 



8. Waivers. The Maker hereby waives presentment for payment, notice of dishonor,
protest and notice of payment and all other notices of any kind in connection
with the enforcement of this Note.
9. No Setoffs. The Maker shall pay principal and interest under the Note without
any deduction for any setoff or counterclaim.
10. Costs of Collection. If this Note is not paid when due, the Maker shall pay
Payee’s reasonable costs of collection, including reasonable attorney’s fees.

                  SUTURA, INC.    
 
           
 
  By        
 
           
 
      Anthony A. Nobles, President and    
 
      Chief Executive Officer    

-6-